IN THE
                           TENTH COURT OF APPEALS

                                  No. 10-14-00162-CV

PEREGRINE PIPELINE COMPANY, LP,
                                                                Appellant
v.

EAGLE FORD LAND PARTNERS, LP,
                                                                Appellee


                       From the County Court at Law No. 2
                             Johnson County, Texas
                          Trial Court No. E-2007-00046


                                         ORDER


       Appellee’s motion for leave to file a letter brief is granted. The letter brief is filed

as of the date it was received.

                                           PER CURIAM

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Motion granted
Order issued and filed October 15, 2015